PER CURIAM.
By this appeal the defendant seeks review of an adverse judgment of conviction in a non-jury cause, with sentence accordingly.
One witness positively identified the appellant as the perpetrator of the crime; others were not certain that he was the one and they were in conflict as to his apparel. One other witness did indicate that the perpetrator was of the same general size as the appellant.
 The judgment of conviction arrived in this court with a presumption of correctness. Crum v. State, Fla.App.1965, 172 So.2d 24; Nelson v. State, Fla.App. 1968, 208 So.2d 506; Gilroy v. State, Fla.App.1968, 212 So.2d 823. Our duty is to examine the record to see if there is sub*670stantial competent evidence to support the finding's of the trier of the facts. There being such in this record, we affirm. The Supreme Court of Florida has specifically held that positive identification by one witness is sufficient to support a conviction. State v. Sebastian, Fla.1965, 171 So.2d 893.
Therefore, the judgment of conviction and sentence here under review be and the same is hereby affirmed.
Affirmed.